Title: To James Madison from William Jarvis, 3 December 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 3 December 1805, Lisbon. “The foregoing Mr Pinckney did me the favour to take charge of. He sailed the 19th. & left the inclosed letters addressed to you, to himself to your care & to his daughter⟨s⟩; to be forwarded.
          “In my haste I omitted to inclose a Copy of my letter to Mr de Araujo of the 6th. Ulto. relative to the quarantine, I now send it with a Copy of his answer.
          “Two days after I waited on him & the Marquis Pombal, a Vessel from Alexandria was cleared. She had 30 days passage & only lay 8 days. One from Baltimore & one from Plymouth, which arrived two days after, being detained longer, I sent to learn of the Secy. of the Junta the cause; he returned for answer that advices had been given by the Portugee Ambassador at Madrid, that a Vessel which had arrived at St. Ander from Philada. had brought Accounts that the yellow fever was raging in that place & in New York with much violence & that the Spanish Government had given orders for a rigid quarantine from the U.S., and that he supposed the quarantine would be more strictly enforced here. I thereupon wrote the inclosed of the 28th. Ulto. to the Marquis Pombal, having two days before made a second Petition for them; petitions in these cases being customary they were released the 28th after laying 15 days, I rather believe before the letter was delivered. I have heard nothing farther about it but I am much inclined to believe that our Vessels will not lay longer than 5 to ten days with clear Bills of health.
          “From the Army of Germany our advices are only to the 15th. Bulletin & the 4th. from Italy, which I presume you will have rec⟨ie⟩;ved before this reaches you.”
        